Cuyahoga App. No. 97397. Upon consideration of the jurisdictional memoranda filed in this cause, the court accepts the appeal. The judgment of the court of appeals is vacated on the authority of State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-5028, ¶ 22. Appellant’s motion to remand this cause to the court of appeals is granted, and the cause is remanded to the court of appeals for further proceedings.
It is ordered by the court that this judgment does not affect the court’s jurisdiction over case No. 2011-1921.
It is further ordered that a mandate be sent to the Court of Appeals for Cuyahoga County to carry *1468this judgment into execution and that a copy of this entry be certified to the clerk of the Court of Appeals for Cuyahoga County for entry.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.